              IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


UNITED STATES OF AMERICA                   )
               Plaintiff,                  )
                                           ) CASE NO.:19-00406-01-CR-W-RK
VS                                         )
                                           )
KAMEL MAHGUB ELBURKI                       )
                                           )
                      Defendant.           )


                       MOTION FOR TRANSPORT TO FUNERAL

COMES NOW undersigned counsel, S. Chase Higinbotham, Jr. and files this motion on

behalf of the Defendant requesting an order for the U.S. Marshal or its designee to

transport the Defendant to the funeral of his wife. In support of this motion, the

Defendant states the following:


1.     On December 12, 2019, a criminal Indictment was filed in the Western District of

Missouri charging the Defendant with a number of drug and firearm felonies, along with

money laubdering.



2.     On December 20, 2019, the Defendant had his initial appearance, and on

December 27, 2019, undersigned counsel was appointed to represent the Defendant. On

January 2, 2020, the detention hearing was held and the Defendant was ordered detained.

Thereafter, on August 7, 2020, Lacon Marie Smith entered her appearance on behalf of

the Defendant, and on June 28, 2021, Ms. Smith was granted leave to withdraw and




      Case 4:19-cr-00406-RK Document 364 Filed 07/03/21 Page 1 of 3
undersigned counsel was reappointed under CJA to represent the Defendant in this

matter.

3.        Undersigned counsel has learned that the Defendant's wife had dies and that the

funeral will be July 10, 2021 at 1:00 P.M. at the downstairs of Grace Church, 1915 N.

Liberty St., Independence, MO 64050. He respectfully requests that the Court order that

the U.S. Marshal or its designee transport the Defendant to allow him to pay his last

respects. His family has arranged to pay the costs of the transport if necessary.



WHEREFORE, the defendant requests that The Court order that the U.S. Marshal, or its

designee transport the Defendant from the Bates County Detention Center, where he is

being housed, to the funeral of his wife on July 10, 2021 at 1:00 P.M. in order for the

Defendant to pay his last respects, and if necessary, the family of the Defendant will pay

the costs associated with the transport.




                                       Respectfully Submitted,

                                       ___________________________________
                                       s/S. CHASE HIGINBOTHAM, JR., #37647
                                       200 NE MISSOURI RD., SUITE 200
                                       LEE’S SUMMIT, MISSOURI 64086
                                       PHONE: (816) 322-5297
                                       FACSIMILE: (816) 322-5298
                                       chaselaws@aol.com




      Case 4:19-cr-00406-RK Document 364 Filed 07/03/21 Page 2 of 3
                           CERTIFICATE OF SERVICE


        The foregoing was electronically filed with the Clerk of the Court using the
CM/ECF system which sent notification of such filing to the following: Bruce Rhoades,
Assistant United States Attorney, 400 E. 9th St., Kansas City, MO 64106 on the 3rd day
of July, 2021.

_____________________________
s/ S. CHASE HIGINBOTHAM, JR.




      Case 4:19-cr-00406-RK Document 364 Filed 07/03/21 Page 3 of 3
